DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 25-54 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-33, 35-36, 42-51, 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US# 2018/0063865 hereinafter referred to as Islam).

	RE Claim 25, Islam discloses a method of wireless communication at a user equipment (UE) (See Islam FIG 1), comprising: 
	monitoring for a preemption indication based on a downlink configuration (See Islam [0045], [0051], [0054] – monitoring for preemption indication based on downlink configuration), the downlink configuration indicating how granular the preemption indication identifies preemption in a data space in terms of resources that are configurable at different granularities (See Islam [0045], [0051], [0054] – configuration indicating how granular the preemption indication identifies preemption (i.e. xy number of bits identifying x number of mini-slot granularities in frequency and y number of mini-slot granularities in time)); 
	receiving, from a base station at a first time on shared downlink resources, a data transmission comprising first data associated with a first type of wireless communication (See Islam Fig 5A; [0051], [0054] – receiving eMBB data at a first time); 
	receiving, from the base station at a second time subsequent to the first time (See Islam Fig 5A; [0051], [0054] – receiving preemption indicator subsequent to first time (i.e. indication signaling can be located after pre-emption event has occurred)), the preemption indication in a group common physical downlink control channel (PDCCH) (See Islam [0078] – preemption indicator can be sent on PDCCH); 
	determining, based on the preemption indication, whether at least a portion of the shared downlink resources occupied by the first data is preempted for use by the UE (See Islam Fig 5A; [0051], [0054], [0056] – determining whether a portion (if any) of the eMBB data is pre-empted by URLLC data), the preemption comprising second data associated with a second type of wireless communication different from the first type of wireless communication puncturing resources occupied by the first data within the data transmission (See Islam Fig 5A; [0051], [0054], [0056] – URLLC data pre-empting a portion (if any) of the eMBB data; eMBB data is punctured in those regions); and 
	decoding the first data when the at least a portion of the shared downlink resources is not preempted by the second data (See Islam Fig 5A; [0051], [0054], [0056] – processing eMBB data when at least a portion of the eMBB data is not pre-empted by URLLC data).

	RE Claim 26, Islam discloses a method of claim 25, further comprising refraining from decoding at least a portion of the first data that occupies resources corresponding to the at least a portion of the shared downlink resources when the at least a portion of the shared downlink resources is preempted by the second data (See Islam Fig 5A; [0051], [0054], [0056] – not processing eMBB data in the portion of the eMBB data that is pre-empted by URLLC data).

	RE Claim 27, Islam discloses a method of claim 25, wherein the shared downlink resources includes a first portion that is preempted by the second data and a second portion that is not preempted by the second data (See Islam Fig 5A; [0051], [0054], [0056] – a portion of the resources are eMBB data and a portion of the resources are URLLC data), further comprising: 
	refraining from decoding a first portion of the first data that occupies resources corresponding to the first portion of the shared downlink resources that is preempted (See Islam Fig 5A; [0051], [0054], [0056] – not processing eMBB data in the portion of the eMBB data that is pre-empted by URLLC data); and decoding a second portion of the first data that occupies resources corresponding to the second portion of the shared downlink resources that is not preempted (See Islam Fig 5A; [0051], [0054], [0056] – processing eMBB data in at least a portion of the eMBB data is not pre-empted by URLLC data).

	RE Claim 28, Islam discloses a method of claim 25, wherein the first data associated with the first type of wireless communication corresponds to enhanced mobile broadband (eMBB) data  (See Islam Fig 5A; [0051], [0054], [0056] –eMBB data) and the second data associated with the second type of wireless communication corresponds to ultra- reliable low-latency communication (URLLC) data  (See Islam Fig 5A; [0051], [0054], [0056] –URLLC data).

	RE Claim 29, Islam discloses a method of claim 25, wherein the group common PDCCH includes downlink control information (DCI) (See Islam [0057]), wherein the receiving the preemption indication comprises receiving the preemption indication in at least a portion of the DCI (See Islam [0059]).

	RE Claim 30, Islam discloses a method of claim 25, wherein the preemption indication occupies one or more symbols in a mini-slot (See Islam FIGs 5A, 5B, 7A; [0051], [0054] – preemption indication occupying one or more symbols in mini-slot).

	RE Claim 31, Islam discloses a method of claim 25, wherein the preemption indication occupies one or more symbols at every predetermined number of mini-slots (See Islam FIGs 5A, 5B, 7A; [0059] – preemption indication occupying one or more symbols at a certain periodicity/interval).

	RE Claim 32, Islam discloses a method of claim 25, wherein the preemption indication is included in the group common PDCCH across a full bandwidth (See Islam [0059], [0078]-[0079] – indication included in group common PDCCH; can be for entire bandwidth).

	RE Claim 33, Islam discloses a method of claim 25, wherein the preemption indication is included in the group common PDCCH across one or more sub-bands of a bandwidth (See Islam [0059], [0078]-[0079] – indication included in group common PDCCH; can be for sub-bands of bandwidth).

	RE Claim 35, Islam discloses a method of claim 25, further comprising receiving, from the base station, the downlink configuration, dynamically, via downlink control information (DCI) signaling (See Islam [0045], [0057]).

	RE Claim 36, Islam discloses a method of claim 25, further comprising receiving, from the base station, the downlink configuration, semi-statically, via radio resource control (RRC) signaling (See Islam [0014]).

	RE Claim 42, Islam discloses a method of claim 25, wherein each of the different granularities corresponds to a different time resource size (See Islam [0054] – i.e. y number of mini-slot granularities in time).

	RE Claim 43, Islam discloses a method of claim 25, wherein each of the different granularities corresponds to a different frequency resource size (See Islam [0054] – i.e. x number of mini-slot granularities in frequency).

	RE Claim 44, Islam discloses an apparatus for wireless communication at a user equipment (UE) (See Islam FIG 1), comprising: 
	A memory (See Islam FIGs 12-13);
	A transceiver (See Islam FIGs 12-13); and
	at least one processor coupled to the memory and the transceiver (See Islam FIGs 12-13), the at least one processor being configured to execute instructions stored on the memory that cause the UE to:
	monitor for a preemption indication based on a downlink configuration (See Islam [0045], [0051], [0054] – monitoring for preemption indication based on downlink configuration), the downlink configuration indicating how granular the preemption indication identifies preemption in a data space in terms of resources that are configurable at different granularities (See Islam [0045], [0051], [0054] – configuration indicating how granular the preemption indication identifies preemption (i.e. xy number of bits identifying x number of mini-slot granularities in frequency and y number of mini-slot granularities in time)); 
	receive, from a base station at a first time on shared downlink resources, a data transmission comprising first data associated with a first type of wireless communication (See Islam Fig 5A; [0051], [0054] – receiving eMBB data at a first time); 
	receive, from the base station at a second time subsequent to the first time (See Islam Fig 5A; [0051], [0054] – receiving preemption indicator subsequent to first time (i.e. indication signaling can be located after pre-emption event has occurred)), the preemption indication in a group common physical downlink control channel (PDCCH) (See Islam [0078] – preemption indicator can be sent on PDCCH); 
	determine, based on the preemption indication, whether at least a portion of the shared downlink resources occupied by the first data is preempted for use by the UE (See Islam Fig 5A; [0051], [0054], [0056] – determining whether a portion (if any) of the eMBB data is pre-empted by URLLC data), the preemption comprising second data associated with a second type of wireless communication different from the first type of wireless communication puncturing resources occupied by the first data within the data transmission (See Islam Fig 5A; [0051], [0054], [0056] – URLLC data pre-empting a portion (if any) of the eMBB data; eMBB data is punctured in those regions); and 
	decode the first data when the at least a portion of the shared downlink resources is not preempted by the second data (See Islam Fig 5A; [0051], [0054], [0056] – processing eMBB data when at least a portion of the eMBB data is not pre-empted by URLLC data).

	RE Claim 45, Islam discloses an apparatus of claim 44, further comprising refraining from decoding at least a portion of the first data that occupies resources corresponding to the at least a portion of the shared downlink resources when the at least a portion of the shared downlink resources is preempted by the second data (See Islam Fig 5A; [0051], [0054], [0056] – not processing eMBB data in the portion of the eMBB data that is pre-empted by URLLC data).

	RE Claim 46, Islam discloses an apparatus of claim 44, wherein the shared downlink resources includes a first portion that is preempted by the second data and a second portion that is not preempted by the second data (See Islam Fig 5A; [0051], [0054], [0056] – a portion of the resources are eMBB data and a portion of the resources are URLLC data), further comprising: 
	refraining from decoding a first portion of the first data that occupies resources corresponding to the first portion of the shared downlink resources that is preempted (See Islam Fig 5A; [0051], [0054], [0056] – not processing eMBB data in the portion of the eMBB data that is pre-empted by URLLC data); and decoding a second portion of the first data that occupies resources corresponding to the second portion of the shared downlink resources that is not preempted (See Islam Fig 5A; [0051], [0054], [0056] – processing eMBB data in at least a portion of the eMBB data is not pre-empted by URLLC data).

	RE Claim 47, Islam discloses an apparatus of claim 44, wherein the group common PDCCH includes downlink control information (DCI) (See Islam [0057]), wherein the receiving the preemption indication comprises receiving the preemption indication in at least a portion of the DCI (See Islam [0059]).

	RE Claim 48, Islam discloses a method of wireless communication at a base station (See Islam FIG 1), the method comprising: 
	Transmitting, to one or more user equipment (UE), a downlink configuration (See Islam [0045], [0051], [0054] – downlink configuration) that indicates how granular the preemption indication identifies preemption in a data space in terms of resources that are configurable at different granularities (See Islam [0045], [0051], [0054] – configuration indicating how granular the preemption indication identifies preemption (i.e. xy number of bits identifying x number of mini-slot granularities in frequency and y number of mini-slot granularities in time)); 
	transmitting, to the one or more UEs at a first time on shared downlink resources, a data transmission comprising first data associated with a first type of wireless communication (See Islam Fig 5A; [0051], [0054] – transmitting eMBB data at a first time); and
	transmitting, to the one or more UEs at a second time subsequent to the first time (See Islam Fig 5A; [0051], [0054] – transmitting preemption indicator subsequent to first time (i.e. indication signaling can be located after pre-emption event has occurred)), the preemption indication in a group common physical downlink control channel (PDCCH) (See Islam [0078] – preemption indicator can be sent on PDCCH); wherein the preemption indication indicates whether at least a portion of the shared downlink resources occupied by the first data is preempted for use by the UE (See Islam Fig 5A; [0051], [0054], [0056] – determining whether a portion (if any) of the eMBB data is pre-empted by URLLC data), the preemption comprising second data associated with a second type of wireless communication different from the first type of wireless communication puncturing resources occupied by the first data within the data transmission (See Islam Fig 5A; [0051], [0054], [0056] – URLLC data pre-empting a portion (if any) of the eMBB data; eMBB data is punctured in those regions).

	RE Claim 49, Islam discloses a method of claim 48, wherein the group common PDCCH includes downlink control information (DCI) (See Islam [0057]), wherein the transmitting the preemption indication comprises transmitting the preemption indication in at least a portion of the DCI (See Islam [0059]).

	RE Claim 50, Islam discloses a method of claim 48, further comprising transmitting, to the one or more UEs, the downlink configuration, dynamically, via downlink control information (DCI) signaling (See Islam [0045], [0057]).

	RE Claim 51, Islam discloses a method of claim 48, further comprising transmitting, to the one or more UEs, the downlink configuration, semi-statically, via radio resource control (RRC) signaling (See Islam [0014]).

	RE Claim 54, Islam discloses an apparatus for wireless communication at a base station (See Islam FIG 1), comprising: 
	A memory (See Islam FIGs 12-13);
	A transceiver (See Islam FIGs 12-13); and
	at least one processor coupled to the memory and the transceiver (See Islam FIGs 12-13), the at least one processor being configured to execute instructions stored on the memory that cause the base station to:
	Transmit, to one or more user equipment (UE), via the transceiver, a downlink configuration (See Islam [0045], [0051], [0054] – downlink configuration) that indicates how granular the preemption indication identifies preemption in a data space in terms of resources that are configurable at different granularities (See Islam [0045], [0051], [0054] – configuration indicating how granular the preemption indication identifies preemption (i.e. xy number of bits identifying x number of mini-slot granularities in frequency and y number of mini-slot granularities in time)); 
	transmit, to the one or more UEs at a first time on shared downlink resources, via the transceiver, a data transmission comprising first data associated with a first type of wireless communication (See Islam Fig 5A; [0051], [0054] – transmitting eMBB data at a first time); and
	transmit, to the one or more UEs at a second time subsequent to the first time, via the transceiver (See Islam Fig 5A; [0051], [0054] – transmitting preemption indicator subsequent to first time (i.e. indication signaling can be located after pre-emption event has occurred)), the preemption indication in a group common physical downlink control channel (PDCCH) (See Islam [0078] – preemption indicator can be sent on PDCCH); wherein the preemption indication indicates whether at least a portion of the shared downlink resources occupied by the first data is preempted for use by the UE (See Islam Fig 5A; [0051], [0054], [0056] – determining whether a portion (if any) of the eMBB data is pre-empted by URLLC data), the preemption comprising second data associated with a second type of wireless communication different from the first type of wireless communication puncturing resources occupied by the first data within the data transmission (See Islam Fig 5A; [0051], [0054], [0056] – URLLC data pre-empting a portion (if any) of the eMBB data; eMBB data is punctured in those regions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US# 2018/0063865 hereinafter referred to as Islam) in view of Lin et al. (US# 2018/0167164 hereinafter referred to as Lin).

	RE Claim 34, Islam discloses a method, as set forth in claim 25 above. Islam does not specifically disclose wherein the downlink configuration indicates a periodicity of the preemption indication.
	However, Lin teaches of wherein the downlink configuration indicates a periodicity of the preemption indication (See Lin [0032] – receiving configuration for L1 signaling periodicity (which indicates URLLC data occasions)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Islam, wherein the downlink configuration indicates a periodicity of the preemption indication, as taught in Lin. One is motivated as such in order to better allocate scheduling information for URLLC (See Lin Background; Summary).

Claims 37, 52 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US# 2018/0063865 hereinafter referred to as Islam) in view of Kowalski et al. (US# 2018/0027576 hereinafter referred to as Kowalski).

	RE Claim 37, Islam discloses a method, as set forth in claim 25 above, wherein receiving the data transmission comprises receiving a first subframe that includes the data transmission, wherein the receiving the preemption indication comprises receiving a second subframe that follows the first subframe (See Islam [0054] – pre-emption indication received in any symbol after at least one pre-emption event has occurred). 
	Islam does not specifically disclose, further comprising transmitting, to the base station, an uplink short burst (ULSB) that is located between the first subframe and the second subframe.
	However Kowalski teaches of transmitting, to the base station, an uplink short burst (ULSB) that is located between the first subframe and the second subframe (See Kowalski [0062], [0067]-[0075] – URLLC can be transmitted via short burst uplink after eMBB with preemption event occurs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Islam, further comprising transmitting, to the base station, an uplink short burst (ULSB) that is located between the first subframe and the second subframe, as taught in Kowalski. One is motivated as such in order to improve efficiency and flexibility when transceiving URLLC communication (See Kowalski Background).

	RE Claim 52, Islam discloses a method, as set forth in claim 48 above, wherein transmitting the data transmission comprises transmitting a first subframe that includes the data transmission, wherein the transmitting the preemption indication comprises transmitting a second subframe that follows the first subframe (See Islam [0054] – pre-emption indication received in any symbol after at least one pre-emption event has occurred). 
	Islam does not specifically disclose, further comprising receiving, from at least one of the one or more UEs, an uplink short burst (ULSB) that is located between the first subframe and the second subframe.
	However Kowalski teaches of receiving, from at least one of the one or more UEs, an uplink short burst (ULSB) that is located between the first subframe and the second subframe (See Kowalski [0062], [0067]-[0075] – URLLC can be received via short burst uplink after eMBB with preemption event occurs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Islam, further comprising receiving, from at least one of the one or more UEs, an uplink short burst (ULSB) that is located between the first subframe and the second subframe, as taught in Kowalski. One is motivated as such in order to improve efficiency and flexibility when transceiving URLLC communication (See Kowalski Background).



Claims 38-41, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US# 2018/0063865 hereinafter referred to as Islam) in view of Hong et al. (US# 2017/0359807 hereinafter referred to as Hong).

	RE Claim 38, Islam discloses a method, as set forth in claim 25 above. Islam does not specifically disclose wherein the receiving the data transmission comprises receiving, from the base station, a physical downlink shared channel (PDSCH) that includes the data transmission in at least a portion of the PDSCH, wherein the first data and the second data coexist within the at least the portion of the PDSCH, and wherein the data space corresponds to the PDSCH.
	However, Hong teaches of wherein the receiving the data transmission comprises receiving, from the base station, a physical downlink shared channel (PDSCH) that includes the data transmission in at least a portion of the PDSCH, wherein the first data and the second data coexist within the at least the portion of the PDSCH, and wherein the data space corresponds to the PDSCH (See Hong [0079], [0112] – eMBB & URLLC on PDSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Islam, wherein the receiving the data transmission comprises receiving, from the base station, a physical downlink shared channel (PDSCH) that includes the data transmission in at least a portion of the PDSCH, wherein the first data and the second data coexist within the at least the portion of the PDSCH, and wherein the data space corresponds to the PDSCH, as taught in Hong. One is motivated as such in order to improve reliability in a system utilizing both eMBB and URLLC (See Hong Background; Summary).

	RE Claim 39, Islam, modified by Hong, discloses a method, as set forth in claim 38 above, wherein the second data occupies resources that puncture one or more time resources occupied by the first data within the shared downlink resources at a preconfigured granularity according to the downlink configuration (See Islam Fig 5A; [0051], [0054], [0056], [0058] – pre-emption resulting in puncturing of eMBB resources for URLLC at a certain granularity can be for time resources).

	RE Claim 40, Islam, modified by Hong, discloses a method, as set forth in claim 38 above, wherein the second data occupies resources that puncture one or more frequency resources occupied by the first data within the shared downlink resources at a preconfigured granularity according to the downlink configuration (See Islam Fig 5A; [0051], [0054], [0056], [0058] – pre-emption resulting in puncturing of eMBB resources for URLLC at a certain granularity can be for frequency resources).

	RE Claim 41, Islam, modified by Hong, discloses a method, as set forth in claim 38 above, wherein the downlink configuration indicates that the preemption indication is separate from the data transmission within the PDSCH (See Islam [0051] – control information signaling indicator can signal that the indicator is in resources not used for data transmission).

	RE Claim 53, Islam discloses a method, as set forth in claim 48 above. Islam does not specifically disclose wherein the transmitting the data transmission comprises transmitting, to the one or more UEs, a physical downlink shared channel (PDSCH) that includes the data transmission in at least a portion of the PDSCH, wherein the first data and the second data coexist within the at least the portion of the PDSCH, and wherein the data space corresponds to the PDSCH.
	However, Hong teaches of wherein the transmitting the data transmission comprises transmitting, to the one or more UEs, a physical downlink shared channel (PDSCH) that includes the data transmission in at least a portion of the PDSCH, wherein the first data and the second data coexist within the at least the portion of the PDSCH, and wherein the data space corresponds to the PDSCH (See Hong [0079], [0112] – eMBB & URLLC on PDSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Islam, wherein the transmitting the data transmission comprises transmitting, to the one or more UEs, a physical downlink shared channel (PDSCH) that includes the data transmission in at least a portion of the PDSCH, wherein the first data and the second data coexist within the at least the portion of the PDSCH, and wherein the data space corresponds to the PDSCH, as taught in Hong. One is motivated as such in order to improve reliability in a system utilizing both eMBB and URLLC (See Hong Background; Summary).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477